Citation Nr: 0807175	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for diabetes mellitus, to include as secondary 
to frostbite of the feet.

2.  Whether new and material evidence has been received to 
reopen a claim for cold injuries to the hands.

3.  Whether new and material evidence has been received to 
reopen a claim for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for a brain stem stroke, to include as 
secondary to frostbite of the feet.

5.  Whether new and material evidence has been received to 
reopen a claim for arthritis of the hands, to include as 
secondary to frostbite of the feet.

6.  Whether new and material evidence has been received to 
reopen a claim for arthritis of the knees, to include as 
secondary to frostbite of the feet.

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  In April 2003, the RO denied the veteran's claims for 
service connection for diabetes mellitus, cold injuries of 
the hands, a psychiatric disorder to include PTSD, a brain 
stem stroke, and arthritis of the hands and knees; he did not 
file a timely substantive appeal.

2.  The additional evidence received since that April 2003 
decision does not relate to an unestablished fact necessary 
to substantiate the claims, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
claims.  


CONCLUSIONS OF LAW

1.  The RO's April 2003 decision denying the veteran's claims 
for service connection for diabetes mellitus, cold injuries 
to the hands, a psychiatric disorder to include PTSD, a brain 
stem stroke, and arthritis of the hands and knees, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  New and material evidence has not been received since 
that decision to reopen the claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held, with regard to a petition to reopen a finally 
decided claim, the VCAA requires VA to provide the veteran 
with notice of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial (i.e., 
material evidence).  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO sent a VCAA notice letter to the veteran in November 
2004.  The letter notified him that new and material evidence 
was required to reopen his claims for service connection and 
told him the reasons for the prior denials.  The letter also 
provided him with notice of the evidence required to 
substantiate the element or elements that were found 
insufficient in the previous denial, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letter also specifically requested that he 
submit any evidence in his possession pertaining to the 
claims.  Thus, the content of the letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The Court has also held that the VCAA applies "generally to 
all five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).
A March 2006 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in November 2004, prior to the RO's decision in July 
2005.  There was a timing deficiency with regard to the March 
2006 notice.  Inasmuch as the claims are being denied, and no 
effective dates or ratings are being set, the timing 
deficiency is not prejudicial.

The veteran did not respond to the November 2004 VCAA letter 
and has not otherwise identified any information or evidence 
that would be new and material to reopen his claims for 
service connection.  The RO has received treatment records 
from Lewis-Gale clinic, a November 2003 letter from Dr. 
Noland, and records from the VA Medical Center (VAMC) in 
Salem, Virginia.  As will be explained in greater detail 
below, the evidence received is not sufficient to reopen the 
claims; therefore, VA is not required to provide a VA 
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.



Legal Analysis 

Service connection for diabetes mellitus, cold injuries of 
the hands, a psychiatric disorder to include PTSD, a brain 
stem stroke, and arthritis of the hands and knees, was denied 
by the RO in April 2003.  The veteran did not file a timely 
substantive appeal of that decision, so it became final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
This, in turn, means there must be new and material evidence 
since that decision to reopen the claims and warrant further 
consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The April 2003 decision denied the veteran's claims for 
service connection for cold injuries of the hands and a 
psychiatric disorder because the evidence did not show he had 
current diagnoses.  The decision denied service connection 
for diabetes mellitus, a brain stem stroke, and arthritis of 
the hands and knees because the evidence did not show that 
these conditions were related to an injury or disease 
incurred during his military service nor could they presumed 
to be.  

The evidence received since the April 2003 decision includes 
treatment records from Lewis-Gale clinic, VA outpatient 
treatment records dated from March to October 2003, the 
report of an October 2003 VA examination, and a November 2003 
letter from Dr. Noland.  These records show ongoing treatment 
for diabetes mellitus, frostbite of the feet, and other 
medical problems, but do not show current cold injury 
residuals of the hands or a psychiatric disorder, including 
PTSD.  Furthermore, these records do not establish that 
diabetes mellitus, a brain stem stroke, or arthritis of the 
hands and knees are related to his military service or his 
service-connected frostbite of the feet.  

The veteran has also advanced no new contentions and provided 
no new information with regard to his claims.  

For these reasons, the petition to reopen the claims for 
service connection must be denied.  See Spalding v. Brown, 10 
Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).


ORDER

New and material evidence not having been received, the 
petition to reopen the claims for service connection for 
diabetes mellitus, cold injuries to the hands, a psychiatric 
disorder to include PTSD, a brain stem stroke, and arthritis 
of the hands and knees, are denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


